Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 and its depending claims are allowed.  The instant invention requires a very specific construction and arrangement of fabric sections in a clothing article.  The fabric is required to have 1st, 2nd and 3rd fabric zones each with very specifically required levels of elasticity and rigidity with respect to each other; uniform thickness for all zones; specific knitting yarn density in each zone; and specific location arrangement of each zone with respect to each other so that first zone is fully encapsulated and surrounded on all sides, i.e. face, back, lateral and distal edges, by the second zone; and the second zone fully encapsulated and surrounded on all sides, i.e. face, back, lateral and distal edges, by the third zone.  This arrangement is not disclosed by the prior art, many similar references are cited previously that do include various fabric elasticity/rigidity in various zones that are conglomerated to form a garment in layered and adjacent arrangements, but none teach the very specific 3 zone fully encapsulated and surrounded arrangement as claimed.  Regarding claim 11, the newly added limitations would not by themselves have overcome previous 112 rejection.  However, the examiner has clarified the meaning of the “M1, M2, N1, N2” variables from the attached specification.  M is defined on page 13 as: size of the knitting eye/loop in millimeters; and N is defined on page 14 as: knitting stitches per square inch or other pre-defined area.  So previous 112 rejection is no longer applied.  The instant invention is considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732